UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1929


ERIC H. BUSH,

                Plaintiff - Appellant,

          v.

BERKEY’S INC. HA IHOP,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:10-cv-00154-JBF-DEM)


Submitted:   December 16, 2010            Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric H. Bush, Appellant Pro Se. Randy Carl Sparks, Jr., FORD &
HARRISON, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric   H.   Bush   appeals     the   district   court’s   order

dismissing his Title VII action.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.           Bush v. Berkey’s Inc. HA

IHOP, No. 2:10-cv-00154-JBF-DEM (E.D. Va. July 21, 2010).               We

dispense   with   oral   argument   because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2